Citation Nr: 0823729	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  05-39 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating higher than 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Shauna M. Boehm, Law Clerk




INTRODUCTION

The veteran had active service from August 1968 to March 
1970, and from April 1976 to April 1980.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, which increased the veteran's 
disability rating to 50 percent with an effective date of 
February 25, 2005, the earliest date of entitlement based on 
VA evidence.  He appealed for a higher disability rating.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the file indicates that, following 
the December 2005 certification of this case to the Board, 
the veteran's representative submitted a June 2008 informal 
hearing presentation stating that, since the veteran's most 
recent VA examination in April 2005, his condition has 
increased in severity and the veteran has sought continuing 
treatment for his PTSD symptoms.  The representative 
requested that a more recent VA examination be conducted.

The Court has held that when a veteran claims that a 
disability is worse than when originally rated (or last 
examined by VA), and the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  See Olsen v. Principi, 3 
Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994) (where the Court determined the Board 
should have ordered a contemporaneous examination of the 
veteran because a 23-month old examination was too remote in 
time to adequately support the decision in an appeal for an 
increased rating); see, too, Allday v. Brown, 7 Vet. App. 
517, 526 (1995) (where the record does not adequately reveal 
current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the previous examination).  See, as 
well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. 
Derwinski, 1 Vet. App. 121 (1991).

The record indicates that, notwithstanding the VA examination 
conducted thus far concerning the severity of the veteran's 
service-connected PTSD disability, a more comprehensive 
evaluation is needed to appropriately evaluate the disability 
with consideration of his statements of continued treatment 
and complaints of increased severity.

Additionally, upon filing his claim in March 2005 for an 
increased rating for PTSD, the veteran has not yet received 
notice that complies with the VCAA.   

Although the RO did send the veteran a VCAA notice letter in 
March 2005, this letter did not inform the veteran that he 
needed to provide or ask VA to obtain evidence that his 
service-connnected PTSD had increased in severity.  
Additionally, the March 2005 VCAA letter did not provide the 
veteran with the rating criteria for DC 9411 and the 
effective date his claim would be assigned if granted.

Lastly, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) set forth specific VCAA 
notification requirements for increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  As the VCAA 
notice letter furnished to the veteran in March 2005 in the 
present case does not comply with the Court's holding in 
Vazquez-Flores, a corrective VCAA notification letter should 
be issued to him on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the veteran 
with VCAA notice, in compliance with the 
requirements set forth in Vazquez- Flores 
v. Peak, 22 Vet. App. 37 (2008).  
Specifically, the notice should advise 
the veteran that to substantiate the 
increased rating claim for service-
connected PTSD, he must provide, or ask 
VA to obtain, medical or lay evidence 
demonstrating a worsening or an increase 
in severity of the pertinent disability, 
and the effect that the worsening has on 
his employment and daily life.

In addition, the RO/AMC should provide 
examples of the types of medical and lay 
evidence that the veteran may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation- e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

The veteran should be afforded a copy of 
the applicable criteria needed for 
increased (higher) evaluations under the 
applicable Diagnostic Codes for rating 
the service-connected PTSD on appeal.

The veteran should also be advised that 
if an increase in disability is found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 0 percent 
to as much as 100 percent (depending on 
the disability involved), based on the 
nature of the symptoms of the condition 
for which disability compensation is 
being sought, their severity and 
duration, and their impact upon 
employment and daily life.

2.  The RO/AMC should advise the veteran 
as to how disability ratings and 
effective dates are assigned.  

3.  Contact the veteran and ask that he 
provide the names and addresses of all VA 
and non-VA medical care providers who 
have treated him for his PTSD since April 
2005.  Any outstanding records should be 
requested and obtain, after obtaining any 
necessary authorization.  

4.  The veteran should be scheduled for a 
VA examination to ascertain the current 
severity of his service-connected PTSD.  
The claims file should be made available 
to the examiner for review in connection 
with the examination. All necessary 
diagnostic tests should be completed and 
all pertinent symptomatology and findings 
should be reported in detail. 

The examiner should provide an opinion 
concerning the degree of social and 
industrial impairment resulting from the 
veteran's PTSD.  The examiner should also 
assign a Global Assessment of Functioning 
score, consistent with the DSM IV, based 
on the veteran's service-connected PTSD.  
The examiner should explain what the 
assigned score represents.  The complete 
rationale for all opinions expressed must 
be provided in the examination report.  
If the examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

5.  Then readjudicate the claim for a 
higher rating for PTSD in light of the 
additional evidence.  If this claim is 
not granted to the veteran's 
satisfaction, prepare another SSOC and 
send it to him and his representative.  
Give them time to respond before 
returning the file to the Board for 
further appellate consideration of this 
claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

